Citation Nr: 1139276	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  09-25 273	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for laryngeal carcinoma, status post radiation with residual throat and voice problems.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Barone, Counsel



INTRODUCTION

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran had active service from March 1944 to January 1946.

This matter comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The Board reopened the claim of entitlement to service connection and remanded the issue for additional development in May 2011.


FINDING OF FACT

Laryngeal carcinoma was not manifest in service and is unrelated to service, to include exposure to asbestos therein.


CONCLUSION OF LAW

Laryngeal carcinoma was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  VCAA notice should be provided to a claimant before the initial unfavorable RO decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

On March 3, 2006, the U. S. Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  

A letter dated in September 2006 discussed the evidence necessary to support a claim of entitlement to service connection.  The Veteran was invited to submit or identify relevant evidence.  Specifically, he was asked to respond to questions pertaining to his claimed exposure to asbestos in service.  The evidence of record was listed and the Veteran was told how VA would assist him in obtaining additional relevant evidence.  This letter also discussed the manner in which VA determines disability ratings and effective dates.

A September 2008 letter provided similar information and also requested that the Veteran identify or submit relevant evidence.  

Except as discussed below, the Board finds that the content of the notice fully complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  The Veteran has been provided with every opportunity to submit evidence and argument in support of his claim and to respond to VA notices.  Further, the Board finds that the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim.  

With respect VA's duty to assist, the Board notes that, identified treatment records have been associated with the claims file.  A VA examination has been carried out.  The Board finds that the examination was adequate in that the examiner reviewed the record, interviewed the Veteran, and performed an appropriate examination prior to providing his conclusions.  Neither the Veteran nor his representative has identified any additional evidence which could be obtained to substantiate the claims.  The Board is also unaware of any such outstanding evidence or information.  The Board observes that in an August 2011 brief, the Veteran's representative asserted that the VA examination referred to treatment for chronic obstructive pulmonary disease (COPD) and that such records were not in the claims file.   However, the Board's review of the record indicates references to COPD in the VA outpatient records.  Specifically, an August 2004 record shows that the Veteran carried diagnoses to include COPD.  Notably, the VA examination report does not necessarily refer to VA treatment for COPD, but indicates that he Veteran's active problems include that disease.  The representative also contended that the Veteran's service treatment records were absent from the record.  However, the Board observes that an original separation examination report is contained in the claims file.  As such, the Board concludes that to the extent possible, records identified by the Veteran and his representative are in fact associated with the claims file.

For the foregoing reasons, it is not prejudicial to the appellant for the Board to proceed to a final decision in this appeal.

Analysis

Entitlement to VA compensation may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110 (wartime service), 1131 (peacetime service); 38 C.F.R. § 3.303.  

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  38 C.F.R. § 3.303(b).  If chronicity in service is not established, a showing of continuity of symptoms after discharge is required to support the claim.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).

The Court has observed that there has been no specific statutory guidance with regard to claims for service connection for asbestos-related diseases, nor has the Secretary promulgated any regulations.  See McGinty v. Brown, 4 Vet. App. 428, 432 (1993).  However, VA has issued a circular on asbestos-related diseases, entitled Department of Veterans Benefits, Veteran's Administration, DVB Circular 21-88-8, Asbestos-Related Diseases (May 11, 1988) [hereinafter "DVB Circular"], that provides some guidelines for considering compensation claims based on exposure to asbestos.  Id.  The DVB circular was subsumed verbatim as § 7.21 of Adjudication Procedure Manual, M21-1, Part VI. [This has now been reclassified in a revision to the Manual at M21-1MR, Part IV, Subpart ii, Chapter 2, Section C.]  See also VAOPGCPREC 4-00 (Apr. 13, 2000).

The manual provisions acknowledge that inhalation of asbestos fibers and/or particles can result in fibrosis and tumors, and produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, and cancer of the lung, gastrointestinal tract, larynx, pharynx and urogenital system (except the prostate), with the most common resulting disease being interstitial pulmonary fibrosis (asbestosis).  Also noted is the increased risk of bronchial cancer in individuals who smoke cigarettes and have had prior asbestos exposure.  As to occupational exposure, exposure to asbestos has been shown in insulation and shipyard workers, and others.  

The clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal lung disease.  M21-1MR, Part VI, Subpart ii, Chapter 2(C)(9)(e).  VA must ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to exposure in service.  Dyment v. West, 13 Vet. App. 141 (1999); Nolen v. West, 12 Vet. App. 347 (1999); see also VAOGCPREC 4-00; 65 Fed. Reg. 33422 (2000).  The latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos- related disease can develop from brief exposure to asbestos.

Neither the Manual M21-1 nor the DVB Circular creates a presumption of exposure to asbestos solely from a particular occupation.  Rather, they are guidelines which serve to inform and educate adjudicators as to the high exposure of asbestos and the prevalence of disease found in particular occupations, and they direct that the raters develop the record; ascertain whether there is evidence of exposure before, during, or after service; and determine whether the disease is related to the putative exposure.  See Dyment, Nolen; VAOPGCPREC 4-2000.

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2002).

The Veteran's service personnel records indicate that the Veteran served aboard the USS Rooks as a gunners mate.  

Service treatment records include the report of a January 1946 separation examination.  The Veteran's palate, pharynx, larynx, and tonsils were normal.  He was determined to be physically qualified for discharge.  

In January 1946 the Veteran submitted a claim of entitlement to compensation for swelling of the right leg and ankle.  No mention was made of throat or respiratory problems.

A biopsy report dated in January 1994 reflects squamous mucosa with foci of severe dysplasia and carcinoma in situ of the right vocal cord.  

In November 1996 the Veteran underwent biopsy and laser ablation and excision of the larynx.  The pathology report indicates epithelial hyperplasia with marked hyperkeratosis and mild epithelial atypia.  There was no malignancy.

An August 1999 surgical record from the Carle Clinic indicates that the Veteran underwent microlaryngoloscopy with biopsy of the left true vocal cord.  The provider noted that the Veteran had previously undergone four or five excisions of leukoplakia of the left true vocal cord.  She noted that both the preoperative and postoperative diagnosis was leukoplakia of the left true vocal cord.  

In his August 2006 claim, the Veteran indicated that he had experienced throat problems since 1955 and that he was treated beginning in 1965.  He also noted that throat cancer was treated from 2000.  

In his June 2009 substantive appeal, the Veteran related that he had spent two years in the Navy sleeping next to pipes that contained asbestos.  The Board notes that the Veteran's representative has argued that the Veteran did spend time below deck on his ship and that he must have been exposed to asbestos during that time.  

In April 2011 the Veteran submitted an article from the National Cancer Institute which notes that throat cancer is one that has been associated with asbestos exposure.  This article also points out that although the health risks from asbestos exposure increase with heavier and longer exposure, investigators had found asbestos-related diseases in individuals with only brief exposures.  

The Veteran was afforded a VA examination in May 2011.  The examiner reviewed the claims file and recited pertinent evidence for his report.  The Veteran reported that he started smoking at approximately age 12, smoking up to 10 cigarettes per day, and that he quit smoking completely in 1962.  He noted that he smoked less than one pack per day.  He denied a family history of cancer.  He indicated that he had not worked on construction sites and denied history of exposure to asbestos following service.  With respect to employment history, the Veteran related that he had worked as a route salesman for a bread company for 34 years until 1984.  Following physical examination, the diagnosis was cancer of the vocal cords, treatment with radiation, no residuals.  The examiner also diagnosed chronic obstructive pulmonary disease (COPD).  He concluded that it was less likely than not that the Veteran's laryngeal dysplasia and cancer was related to any injury in service, including exposure to asbestos.  He noted that chest X-ray in May 2011 did not show radiographic evidence of pleural calcifications which are a sign of exposure to asbestos, or irregular linear opacities usually detected as the disease progresses.  He noted the article submitted by the Veteran and its statement that some studies had suggested an association between asbestos exposure and various cancers, to include those of the throat, but that that the evidence was inconclusive.  He also cited to a medical treatise which noted that with respect to the etiology of head and neck cancer, alcohol and tobacco were the most common risk factors in the United States, and that the combination of those substances was the most important carcinogen.  He also cited that dietary factors might contribute, and that some head and neck cancers also might have a viral etiology, though laryngeal cancer was not specifically mentioned.  

Having carefully reviewed the record, the Board concludes that service connection is not warranted for laryngeal cancer.  In this case the Board notes that there is a remarkable lack of credible evidence of pathology or treatment in proximity to service or within years of separation.  While the Veteran has pointed to exposure to asbestos in service and asserts that it is related to his subsequent diagnosis with laryngeal cancer, the records do not demonstrate that the Veteran's cancer is related to such exposure.  Rather, the VA examiner concluded, following a comprehensive review of the record and the Veteran's history, as well as physical examination, that it is less likely than not that the Veteran's laryngeal cancer is related to service, to include exposure to asbestos therein.

The grant of service connection requires competent evidence to establish a diagnosis and, as in this case, relate the diagnosis to the Veteran's service.  While the record notes that the Veteran has undergone treatment for laryngeal cancer, it does not contain reliable evidence which relates this disease to any incident of service.  The Board finds that the negative record in service and for years following service is more probative than the Veteran's more recent statements.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Notably, the Veteran does not assert that he has experienced symptoms since service; rather he has reported that his symptoms began in 1955.  

The Board has considered the Veteran's lay assertion that he has laryngeal cancer that is the result of asbestos exposure. Certainly, he is competent to report sensory or observed symptoms such problems with his throat, and his statements in that regard are entitled to some probative weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  Generally, however, a lay person is not competent to diagnose most medical disorders or render an opinion as to the cause or etiology of any current disorder because he or she does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).  In this instance, the Veteran as a lay person has not been shown to be capable of making medical conclusions, especially as to complex medical diagnoses such as diagnosing a respiratory disorder and linking any such disorder to in-service asbestos exposure or other incident of military service.  Given the Veteran's lack of demonstrated medical expertise, his statements regarding any such diagnosis or link are much less probative than the findings of the competent VA health care specialists discussed above.  See Jandreau (explaining in footnote 4 that a Veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions); see also Layno v. Brown, 6 Vet. App. 465 (1994) (cautioning that lay testimony that the Veteran suffered a particular illness (bronchial asthma) was not competent evidence because matter required medical expertise).

In this case, while the Board recognizes that latency period for asbestos-related diseases varies from 10 to 45 or more years between first exposure and development of the disease, and that an asbestos-related disease can develop from brief exposure to asbestos, the evidence in this case is against the Veteran's claim.  In that regard, the VA examiner specifically pointed out that a current chest X-ray did not show radiographic evidence of pleural calcifications which are a sign of exposure to asbestos, or irregular linear opacities usually detected as the disease progresses.  In essence, he did not identify any evidence of asbestos related disease in the Veteran.  Moreover, he cited to treatise evidence in support of his opinion that the claimed laryngeal cancer is not related to service, identifying other possible etiologies.  

With respect to the treatise evidence submitted by the Veteran, the Board recognizes that a medical article or treatise "can provide important support when combined with an opinion of a medical professional" if the medical article or treatise evidence discusses generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least "plausible causality" based upon objective facts rather than on an unsubstantiated lay medical opinion.  Mattern v. West, 12 Vet. App. 222, 228 (1999); see also Sacks v. West, 11 Vet. App. 314 (1998); Wallin v. West, 11 Vet. App. 509 (1998).  In the present case, however, the Board finds such evidence to be less probative than the conclusions of the VA examiner who considered relevant studies, but also relevant facts and circumstances of the Veteran's particular case, such as the absence of radiographic evidence of pleural calcifications or irregular linear opacities.

For these reasons, the Board concludes that the claim of entitlement to service connection for laryngeal cancer must be denied.  The preponderance of the evidence is against the Veteran's claim and the doctrine of reasonable doubt is not applicable in the instant appeal.


ORDER

Entitlement to service connection for laryngeal cancer is denied.




____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


